Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 1 of 17



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                               Civil Action No.: 0:19-cv-62437-KMM

   AROUND THE CLOCK A/C SERVICE, LLC,   )
                                        )
               Plaintiff,               )
                                        )
   v.                                   )
                                        )
   ANTHONY PERERA, DOUGLAS PERERA, SR., )
   and AIR PROS, LLC,                   )
                                        )
               Defendants.              )
                                        )

                                  FIRST AMENDED COMPLAINT

           Plaintiff AROUND THE CLOCK A/C SERVICE, LLC, (hereinafter “Plaintiff” or “Air

   Around the Clock”), by and through its undersigned counsel, brings this action against

   Defendant ANTHONY PERERA and Defendant DOUGLAS PERERA, SR., and Defendant AIR

   PROS LLC (collectively, “Defendants”), for trademark infringement and false designation of

   origin under the Federal Trademark Act of 1946, 15 U.S.C. § 1051, et seq. (“Lanham Act”) and

   trademark infringement and deceptive and unfair trade practices under Florida law.

                                         NATURE OF ACTION

           1.      This suit arises from Defendants’ unauthorized use and misappropriation of

   Plaintiff’s protected designation and trademark, AIR AROUND THE CLOCK, in connection

   with the sale, offering for sale, distribution, or advertising of services that are essentially

   identical to the services Plaintiff uses its mark to identify.

           2.      Defendants have been and are presently using an exact reproduction of Plaintiff’s

   registered AIR AROUND THE CLOCK service mark (or “trademark”) in connection with

   heating and cooling device installation and maintenance related services (or “air conditioning
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 2 of 17



   related services”). Defendants’ unauthorized use of Plaintiff’s service mark in connection with

   the marketing and provision of substantially identical services is not only likely to cause

   confusion, or to cause mistake, or to deceive, it is intended to capitalize on the goodwill and

   reputation of Plaintiff and/or trick members of the public that are looking to utilize Plaintiff’s

   services into utilizing or inquiring into Defendants’ services or otherwise believing that

   Defendants’ services are from, sponsored by, or approved by Plaintiff. Through its use of

   Plaintiff’s service mark in connection with and as a designation for competing air conditioning

   related services, Defendants are knowingly and willfully relying on Plaintiff’s past advertising

   and fame, as well as the goodwill symbolized by the service mark and the credibility appurtenant

   thereto due to Plaintiff’s years of providing quality services and good value, in order to make a

   profit for themselves.

          3.      Plaintiff now brings this action for injunctive and other relief under the Lanham

   Action for trademark infringement, as well as under the Florida Statutes for deceptive and unfair

   trade practices and trademark infringement. Plaintiff seeks to prevent further unauthorized use

   and misappropriation of its service mark by Defendants; to cause Defendants to cease and desist

   from further defrauding the American public; and to recover damages arising from Defendants

   willful and bad faith actions and other wrongful acts.

                                               PARTIES

          4.      Plaintiff is a Florida limited liability company having its principal place of

   business in Broward County, Florida.

          5.      Upon information and belief, Defendant Anthony Perera is an individual and

   president and owner of Air Pros LLC and, along with Defendant Douglass Perera, Sr., is a

   moving, conscious, and active force behind the acts of trademark infringement, false designation



                                              -2-
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 3 of 17



   of origin, and deceptive and unfair trade practices, and actively participates in and approves the

   acts of trademark infringement, false designation of origin, and deceptive and unfair trade

   practices. Upon information and belief, Defendant Anthony Perera is over the age of 18, sui

   juris, and resides in Broward County, Florida.

          6.      Upon information and belief, Defendant Douglass Perera, Sr. is an individual and

   owner/operator of Air Pros LLC and, along with Defendant Anthony Perera, is a moving,

   conscious, and active force behind the acts of trademark infringement, false designation of

   origin, and deceptive and unfair trade practices, and actively participates in and approves the acts

   of trademark infringement, false designation of origin, and deceptive and unfair trade practices.

   Upon information and belief, Defendant Douglass Perera, Sr. is over the age of 18, sui juris, and

   resides in Broward County, Florida.

          7.      Defendant Air Pros LLC is a Florida limited liability company having its principal

   place of business in Broward County, Florida that was administratively dissolved at the time of

   the filing of the Complaint in this action but since has been reinstated to active status.

          8.      Upon information and belief, Defendant Douglass Perera, Sr. and Defendant

   Anthony Perera, committed the acts of trademark infringement, false designation of origin, and

   deceptive and unfair trade practices as individuals during the time period that Defendant Air Pros

   LLC was dissolved (which included the time that the acts of trademark infringement, false

   designation of origin, and deceptive and unfair trade practices occurred).

                                    JURISDICTION AND VENUE

          9.      This action arises under the Federal Trademark Act of 1946 (the “Lanham Act”),

   15 US.C. §1051 et seq., and Florida state law. This Court has subject matter jurisdiction of this

   action pursuant to 28 U.S.C. §1331, 1338(a), 1338(b), and 15 U.S.C. §1121, in that this action



                                                -3-
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 4 of 17



   arises under Acts of Congress relating to trademark. This Court has supplemental jurisdiction over

   the Florida state law claims pursuant to 28 U.S.C. 1367 in that the claims are so related to the

   trademark infringement claim that they form part of the same case and controversy.

          10.     This Court has personal jurisdiction over Defendants because Defendants each

   maintain their principal place of business in this district, have committed acts of trademark

   infringement, deceptive and unfair trade practices, and/or unlawful acts in this district, and

   regularly engage in pervasive business activities in this district.

          11.     Venue is proper as to Defendants in this district under 28 U.S.C. §1391(b) and

   1391(c) because a substantial part of the events giving rise to the claims herein occurred in this

   district and because Defendants each have a regular and established place of business in this

   district and are subject to personal jurisdiction in this district. Upon information and belief,

   Defendant Douglass Perera, Sr. and Defendant Anthony Perera reside in this district.

                                      FACTUAL BACKGROUND

          12.     Plaintiff was founded as Around the Clock A/C Service Inc. to provide air

   conditioning related services in South Florida to customers located in South Florida and

   throughout the U.S. On December 5, 2007, Around the Clock A/C Service Inc. was converted to

   Around the Clock A/C Service LLC.

          13.     Plaintiff is in the business of marketing, selling and performing air conditioning

   related services, including installation and repair service as well as prepaid preventative

   maintenance service plans, in interstate commerce through both its principal place of business in

   Coral Springs, Florida and on the Internet through a website at the following URL:

   www.ATCAIR.COM.




                                                -4-
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 5 of 17



           14.    Plaintiff adopted its AIR AROUND THE CLOCK trademark in 1988 to identify

   its air conditioning related services and distinguish its services from other air conditioning

   services and service providers. Specifically, Plaintiff has used AIR AROUND THE CLOCK

   prominently on its trucks, website, marketing and promotional materials, business cards, signage

   and billboards, and in other marketing materials for at least its air conditioning related services.

   Since 1988, Plaintiff has continuously used its trademarks in commerce in connection with the

   marketing, selling and performing of Plaintiff’s air conditioning related services and has

   acquired substantial goodwill in connection with its use of the AIR AROUND THE CLOCK

   mark.

           15.    The AIR AROUND THE CLOCK mark has been used by Plaintiff in commerce

   in connection with the marketing, selling and performing of air conditioning related services to

   customers from the state of Florida and from other states since 1988. Plaintiff has continuously

   used the AIR AROUND THE CLOCK mark in commerce in connection with the marketing,

   selling and performing of air conditioning related services to customers from the state of Florida

   and from other states since 1988.

           16.    Plaintiff has used the domain name “ATCAIR.COM” in interstate commerce in

   association with air conditioning related services offered under the AIR AROUND THE CLOCK

   mark on the Internet since 1999.

           17.    The phrase which comprises the literal element of the AIR AROUND THE

   CLOCK mark, namely “Air Around the Clock” is arbitrary as applied to air conditioning related

   services.

           18.    Plaintiff is the owner of a federal trademark registration for its AIR AROUND

   THE CLOCK mark in connection with air conditioning related services (more fully described in



                                               -5-
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 6 of 17



   the certificate of registration attached hereto). Federal registration number 3,923,076 is directed

   at the text “Air Around the Clock” in standard characters.

          19.     Plaintiff is also the owner of a Florida trademark registration for its AIR

   AROUND THE CLOCK mark in connection with air conditioning related services (more fully

   described in the certificate of registration attached hereto).         Florida registration number

   T08000000131 is directed at the text “Air Around the Clock” in standard characters.

          20.     Plaintiff’s federal and state trademark registrations are valid and subsisting, and

   Plaintiff’s Federal trademark registration 3,923,076 is incontestable. A copy of the registrations

   are attached to this Complaint as Exhibit A and hereby incorporated by this reference.

          21.     Plaintiff’s registrations are generally prima facie evidence of Plaintiff’s exclusive

   right to use and authorize the use of the AIR AROUND THE CLOCK mark in commerce in

   connection with the air conditioning related services as detailed in the registration.

          22.     Plaintiff’s incontestable Federal trademark registration 3,923,076 is conclusive

   evidence of the validity of the registered mark, Plaintiff’s ownership of the registered mark, and

   Plaintiff’s exclusive right to use the mark with the registered goods and services.

          23.     Plaintiff has expended considerable sums in marketing its air conditioning related

   services and has exerted every effort to maintain the highest standard of quality for said services,

   creating goodwill under the AIR AROUND THE CLOCK mark and the domain name

   ATCAIR.COM among the purchasing public. Consumers in Florida and from other states have

   come identify Plaintiff for, inter alia, air conditioning services provided under the AIR

   AROUND THE CLOCK mark and to trust Plaintiff for its fair and honest dealings in air

   conditioning related services provided under said mark.




                                               -6-
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 7 of 17



           24.     Plaintiff has enjoyed considerable success and is well known as the source of

   origin of air conditioning related services to consumers from Florida and from other states under

   the AIR AROUND THE CLOCK mark for over thirty years.

           25.     After Plaintiff’s adopted and continuously used its AIR AROUND THE CLOCK

   mark, Defendants began marketing, selling, offering for sale, and/or advertising their air

   conditioning related services in Florida generally and, more specifically, in this District, using

   the phrase “Air Around the Clock” on at least its website to identify and promote Defendants’

   services.      A   true   and    correct   copy    from   September   30,   2019,   of   the   page

   www.airprosusa.com/air-around-the-clock on Defendants’ website is attached to this complaint

   as Exhibit B, and incorporated by this reference.

           26.     By using the phrase “Air Around the Clock,” Defendants have adopted and

   commenced using an exact reproduction of Plaintiff’s AIR AROUND THE CLOCK mark in

   connection with the marketing, offering for sale, sale, and provision of air conditioning related

   services.

           27.     Plaintiff owns rights in Florida and throughout the United States in and to the AIR

   AROUND THE CLOCK mark for air conditioning related services which are superior to any

   rights which Defendants may claim in and to said mark in any form or style with respect to air

   conditioning related services.

           28.     Plaintiff has not in any way authorized Defendants’ use of “AIR AROUND THE

   CLOCK” as a trademark or otherwise for any goods or services.

           29.     Defendants and their air conditioning related services are not approved by,

   sponsored by, associated with, or in any way offered by Plaintiff, or done so with the permission

   or participation of Plaintiff.



                                                -7-
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 8 of 17



          30.     Defendant Anthony Perera identifies himself as the marketer behind Defendant

   Air Pros LLC and would be a moving, conscious, and active force behind, and actively

   participates in and approves of, the use of an exact reproduction of Plaintiff’s AIR AROUND

   THE CLOCK mark to advertise and promote their air conditioning related services, acts which

   define Defendants’ trademark infringement, false designation of origin, and deceptive and unfair

   trade practices. A true and correct copy of a Miami Herald article from February 22, 2019, in

   which Defendant Anthony Perera is extensively quoted is attached to this complaint as Exhibit

   C, and incorporated by this reference.

          31.     Defendant Douglass Perera, Sr. and Defendant Anthony Perera identify

   themselves as the sole owners of Defendant Air Pros LLC and both actively participated in and

   approved of the decision to use of an exact reproduction of Plaintiff’s AIR AROUND THE

   CLOCK mark to advertise and promote their air conditioning related services.

          32.     Defendants’ use of an exact reproduction of Plaintiff’s AIR AROUND THE

   CLOCK mark to advertise and promote their air conditioning related services has occurred and

   continues to occur with actual notice of Plaintiff’s trademark rights as Defendants have identified

   Plaintiff as a competitor in news publications. See, Exhibit C.

          33.     Defendants’ use of an exact reproduction of Plaintiff’s AIR AROUND THE

   CLOCK mark to advertise and promote their air conditioning related services has occurred and

   continues to occur with not just constructive notice of Plaintiff’s trademark rights by virtue of

   Plaintiff’s federal trademark registration but also actual notice.

          34.     On information and belief, Defendants’ selection and use of the phrase “Air

   Around the Clock” in connection with the advertising of services in which Plaintiff and




                                                -8-
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 9 of 17



   Defendants directly compete was done with full knowledge of Plaintiff's AIR AROUND THE

   CLOCK mark.

           35.    On information and belief, Defendants’ use of “Air Around the Clock” on its

   website has been a willful, intentional, and deliberate, course of action designed specifically to

   trade upon the goodwill associated with Plaintiff's AIR AROUND THE CLOCK mark.

           36.    By using the substantially identical phrase “Air Around the Clock” in violation of

   Plaintiff’s exclusive trademark rights in the AIR AROUND THE CLOCK mark, Defendants

   have and/or are attempting to unfairly profit from the name, reputation, and advertising of

   Plaintiff.

           37.    Defendants’ use of “Air Around the Clock” to promote its air conditioning related

   services which are offered in competition with Plaintiff’s air conditioning related services causes

   the likelihood of confusion, mistake or deception as to whether its services are sponsored,

   affiliated, or approved by Plaintiff or whether Plaintiff’s services are sponsored, affiliated, or

   approved by Defendants. Such conduct by Defendants deprive Plaintiff of the ability to control

   the quality of the services marketed under the infringed mark, and, instead, places Plaintiff's

   valuable reputation and goodwill into the hands of Defendants, over whom Plaintiff has no

   control.

           38.    Plaintiff has received unsolicited communications from at least one consumer in

   which it was indicated that the customer contacted and scheduled an appointment with

   Defendants, believing that she contacted and scheduled an appointment with Plaintiff. A true

   and correct copy of an answering service message received in September of 2019 (with personal

   information redacted), is attached to this complaint as Exhibit D, and incorporated by this

   reference.



                                              -9-
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 10 of 17



           39.     The goodwill of Plaintiff in air conditioning related services that has been

   acquired over the last thirty years under its AIR AROUND THE CLOCK mark is of significant

   value, and harm to such goodwill is irreparable.

           40.     Plaintiff has and will continue to sustain damages which include lost income,

   profits, and business opportunities as well as irreparable harm to its business, reputation and

   goodwill as a direct and proximate result of Defendants’ actions.

           41.     Plaintiff has no adequate remedy at law for the acts of infringement and other

   unlawful acts complained of herein and such acts have caused and will continue to cause damage

   and irreparable injury to Plaintiff if Defendants are not restrained by this Court from further

   violations of Plaintiff’s rights.

           42.     Defendants’ actions will continue unless enjoined by this Court.

           43.     Plaintiff has retained the law firms of Law Office of Elias R. Hilal, P.A. and The

   Keys Law Firm, PLLC to represent its interest in these proceeding and is obligated to pay the

   firms a reasonable attorney’s fee and court costs, which fees and costs are recoverable from

   Defendants under federal and state law.

                                     COUNT I
                     TRADEMARK INFRINGEMENT UNDER 15 U.S.C. §1114

           44.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

   through 43.

           45.     Plaintiff owns an incontestable federal trademark registration for its AIR

   AROUND THE CLOCK mark in standard characters.

           46.     Defendants’ adoption and use of “Air Around the Clock” constitutes an

   unauthorized use of Plaintiff’s registered mark, or a colorable imitation of the same, in

   commerce in connection with air conditioning related services.


                                              - 10 -
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 11 of 17



          47.     Defendants’ adoption and use of “Air Around the Clock” has caused consumer

   confusion and create a likelihood of consumer confusion, mistake or deception as the mark is

   employed by Defendants to direct commerce to a competing air conditioning related services to

   the exclusion of Plaintiff’s air conditioning related services.

          48.     Defendants’ infringing actions have been committed, and continue to be

   committed, with constructive and actual notice of the Plaintiff’s registered mark and the

   knowledge that such actions have caused and are likely to cause confusion, mistake or deceit,

   and demonstrate an intentional wrongful and bad faith intent to trade on the goodwill associated

   with Plaintiff’s registered mark.

          49.     Defendants are causing and are likely to cause substantial injury to the public and

   to Plaintiff. Plaintiff is entitled to injunctive relief and to recover Defendants’ profits and

   Plaintiff’s actual or statutory damages, costs, and reasonable attorneys fees.

          WHEREFORE, Plaintiff demands judgment as set forth in the Prayer for Relief.

                                     COUNT II
                UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                                UNDER 15 U.S.C. §1125

          50.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

   through 43.

          51.     Plaintiff adopted its AIR AROUND THE CLOCK mark in 1988 to identify its air

   conditioning related services and since that time has continuously used the mark in commerce in

   Florida and in other states in connection with the marketing, selling and performing of air

   conditioning related services.




                                               - 11 -
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 12 of 17



          52.     Plaintiff’s AIR AROUND THE CLOCK mark is inherently distinctive when used

   in connection with Plaintiff’s services and/or has become distinctive of Plaintiff’s services due to

   Plaintiff’s longstanding, substantially exclusive and continuous use.

          53.     Defendants have, without authorization from Plaintiff, used the combination of

   terms “Air Around the Clock” in commerce in connection with air conditioning related services.

          54.     Defendants’ use of “Air Around the Clock” has caused consumer confusion and

   creates a likelihood of consumer confusion as to the proper origin of Defendants’ air

   conditioning related services such that consumers have and are likely to believe that Defendants’

   air conditioning related services are being sold with the consent or authorization of Plaintiff, or

   that Defendants are affiliated with or connected to Plaintiff.

          55.     Thus, Defendants’ unauthorized use of “Air Around the Clock” creates a

   likelihood of consumer confusion, mistake or deception as to the affiliation, connection,

   association of Defendants with Plaintiff, or as to the origin, sponsorship, or approval of

   Defendants’ services and activities by Plaintiff.

          56.     Defendants’ unlawful conduct has at minimum weakened the distinctive quality

   of Plaintiff’s mark and tarnished Plaintiff’s goodwill, and results in Plaintiff having no control

   over the nature and quality of the services offered by Defendants under Plaintiff’s AIR

   AROUND THE CLOCK mark.

          57.     Defendants are causing and are likely to cause substantial injury to the public in

   addition to Plaintiff. Plaintiff is entitled to injunctive relief and to recover Defendants’ profits

   and Plaintiff’s actual or statutory damages, costs, and reasonable attorneys fees.

          WHEREFORE, Plaintiff demands judgment as set forth in the Prayer for Relief.




                                              - 12 -
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 13 of 17



                                      COUNT III
                        DECEPTIVE AND UNFAIR TRADE PRACTICES
                            UNDER FLA. STAT. §§ 501.201 et seq.

          58.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

   through 43.

          59.     Defendants’ conduct in (1) infringing Plaintiff’s trademark by using “Air Around

   the Clock” to promote its air conditioning related services, (2) intentionally adopting and

   extensively using “Air Around the Clock” in commerce in connection with air conditioning

   related services to deceive consumers as to its and Plaintiff’s relationship and identity, and (3)

   otherwise committing the acts set forth in this Complaint is particularly designed to confuse the

   public and thus constitutes unfair and deceptive conduct.

          60.     As Plaintiff and Defendants are direct competitors, Defendants’ conduct causes

   Plaintiff damage by causing lost sales and depriving Plaintiff of customers and potential

   customers, particularly customers who were specifically looking for Plaintiff.

          WHEREFORE, Plaintiff demands judgment as set forth in the Prayer for Relief.

                                   COUNT IV
                 TRADEMARK INFRINGEMENT UNDER FLA. STAT. § 495.131

          61.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

   through 43.

          62.     Defendants’ use of “Air Around the Clock” in its advertising of and offers to

   provide repair, maintenance, and installation of air conditioning appliances has caused, now

   causes, and is likely to cause confusion, mistake, or deception of the public.

          63.     Defendants’ actions constitute infringement of Plaintiff’s registered mark,

   Registration No. T08000000131, in violation of Fla. Stat. § 495.131 and has weakened the

   distinctive quality of Plaintiff’s trademark and tarnished Plaintiff’s goodwill, resulted in Plaintiff


                                               - 13 -
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 14 of 17



   having no control over the nature and quality of the services offered under Plaintiff’s trademark,

   and caused Plaintiff to lose sales.

          64.      As a result of Defendants’ infringing actions, Plaintiff has suffered and, unless

   enjoined by this Court, will continue to suffer, serious and irreparable injury and damage to its

   valuable trademark.

          65.      Defendants’ infringing actions have been committed, and continue to be

   committed, with actual notice and constructive notice of the Plaintiff’s trademark rights and the

   knowledge that such actions have caused and are likely to cause confusion, mistake or deceit,

   and demonstrate an intentional wrongful and bad faith intent to trade on the goodwill associated

   with Plaintiff’s mark.

          66.      Defendants are causing and are likely to cause substantial injury to the public and

   to Plaintiff. Plaintiff is entitled to injunctive relief and to recover Defendants’ profits and

   Plaintiff’s actual or statutory damages, costs, and reasonable attorneys fees.

          WHEREFORE, Plaintiff demands judgment as set forth in the Prayer for Relief.



                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands the following relief against Defendants:

          a) entry of judgment in favor of Plaintiff on each of the counts asserted herein;

          b) a permanent injunction which enjoins Defendant, its officers, directors, agents,

                servants, employees, successors and assigns and all others in concert and privity with

                it, from using the Plaintiff's AIR AROUND THE CLOCK mark, or a colorable

                imitation (including “Air Around the Clock”) in connection with air conditioning




                                              - 14 -
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 15 of 17



            related services or any products and services which would reasonably be thought by

            the buying public to come from Plaintiff;

         c) entry of an order requiring Defendants to provide an accounting to Plaintiff for

            Defendants’ profits and awarding Plaintiff all damages caused by the acts forming the

            basis of this Complaint, including, without limitation, Defendants’ profits and

            Plaintiff’s actual damages, together with interests and costs;

         d) entry of an order declaring this case as exceptional, trebling said damages and

            awarding reasonable attorneys fees due to the egregious nature of Defendants’ acts;

         e) entry of an order requiring Defendants to immediately provide to all of their

            advertisers, distributors, suppliers, and all others with whom they do business a copy

            of the Court’s injunction order, and otherwise inform them in writing that they must

            immediately cease, upon pain of contempt of the Court, the marketing and advertising

            of any air conditioning related services using Plaintiff’s trademarks, or any

            confusingly similar trademark;

         f) entry of an order requiring Defendants to deliver up and destroy all literature,

            advertising and other material bearing the infringing trademark or other designations

            for air conditioning related services, remove all of its infringement material from the

            Internet, and pay for corrective advertising;

         g) entry of an order requiring Defendants to file with this Court and serve on Plaintiff’s

            counsel within thirty days after the entry of an order, a report, in writing under oath,

            setting forth in detail the manner and form in which they have complied with the

            terms of the order and judgment herein; and

         h) such other and further relief as the Court may be just and proper.



                                             - 15 -
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 16 of 17



                                            JURY DEMAND

          Plaintiff hereby demands a jury trial on all issues so triable as a matter of right.



   On this 18th day of December, 2019.

                                                           Respectfully submitted,

                                                           AROUND THE CLOCK AC SERVICE,
                                                           LLC.



                                                           Respectfully submitted,

                                                        By: /s/ James Keys III
                                                            Elias R. Hilal, Esq. (FBN 60,337)
                                                            E-mail Address: elias.hilal@erhlaw.com
                                                            LAW OFFICE OF ELIAS R. HILAL, PA
                                                            633 SE 3rd Ave Ste 301
                                                            Fort Lauderdale, Florida 33301
                                                            Telephone: (954) 463-2065
                                                            Facsimile: (954) 861-4746

                                                           -and-

                                                           James G. Keys, III, Esq. (FBN 63,943)
                                                           E-mail Address: mail@keyslawfirm.com
                                                           THE KEYS LAW FIRM, PLLC
                                                           3350 SW 148th Ave, Ste 110
                                                           Miramar, Florida 33027
                                                           Telephone: (954) 519-2041
                                                           Facsimile: (954) 519-2042
                                                           Attorneys for Plaintiff




                                               - 16 -
Case 0:19-cv-62437-KMM Document 24 Entered on FLSD Docket 12/18/2019 Page 17 of 17



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 18, 2019, a true and correct copy of the foregoing

   FIRST AMENDED COMPLAINT was served on all counsel of record identified on the Service

   List via transmission of Notice of Electronic Filing generated by CM/ECF.


                                                      Plaintiff
                                                      AROUND THE CLOCK A/C SERVICE,
                                                      LLC

                                                      By: /s/ James Keys III
                                                      Elias R. Hilal
                                                      James Keys, III



                                            Service List


   James A. Gale
   jgale@cozen.com

   Samuel A. Lewis
   slewis@cozen.com

   Matthew N. Horowitz
   mhorowitz@cozen.com

   COZEN O’CONNOR
   Southeast Financial Center
   200 S. Biscayne Boulevard, Suite 3000
   Miami, FL 33131
   Telephone No. (305) 704-5940
   Facsimile No. (305) 704-5955

   Counsel for Defendants




                                            - 17 -
